DISMISS and Opinion Filed November 10, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-01137-CV

   LCR TECHNOLOGIES, INC. AND KENNETH A. GOBIN, Appellants
                            V.
             WELLS FARGO BANK, N.A., Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-02182

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Reichek, and Justice Goldstein
                          Opinion by Justice Goldstein
      By motion filed November 7, 2022, appellants inform the Court they have

resolved their differences with appellee and request the appeal be dismissed. We

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE

221137F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LCR TECHNOLOGIES, INC. AND                  On Appeal from the 116th Judicial
KENNETH A. GOBIN, Appellants                District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-19-02182.
No. 05-22-01137-CV         V.               Opinion delivered by Justice
                                            Goldstein, Chief Justice Burns and
WELLS FARGO BANK, N.A.,                     Justice Reichek participating.
Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement among the parties, we ORDER that appellee Wells
Fargo Bank, N.A. recover its costs, if any, of this appeal from appellants LCR
Technologies, Inc. and Kenneth A. Gobin.


Judgment entered November 10, 2022




                                      –2–